Citation Nr: 1451379	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-27 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder, including as due to asbestos exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION


The Veteran had active duty service from January 1974 to December 1975. This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2013, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

This claim was previously before the Board in November 2013, at which time it was remanded to afford the Veteran a VA examination.  A claim of entitlement to service connection for posttraumatic stress disorder was also remanded; however, that claim was granted by the RO in an October 2014 rating decision and therefore, is not presently before the Board.  

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system the March 2013 hearing transcript and a November 2014 appellate brief.  The remaining documents are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

A remand is necessary as the Board finds the VA examination and opinions to be inadequate.  

An April 2014 VA examination was conducted.  The examiner diagnosed emphysema.  The examiner found the disorder was not related to service, noting that there were no records available for review.  A subsequent VA medical opinion was by a new examiner.  That examiner noted that the prior examiner failed to review results from CT exams that revealed a pulmonary nodule, probably benign.  Upon a review of the Veteran's service records and post-service medical records, the examiner stated that he was unable to opine without resort to speculation whether any respiratory disorder was related to service.  He determined that emphysema had been misdiagnosed, noting that for an accurate diagnosis, additional testing and evaluation was needed - including additional spirometry and pulmonary function testing.  He recommended a specialty consultation with a pulmonologist to provide an accurate diagnosis and to comment on the previous chest CT findings.  

Accordingly, a pulmonologist, contracted with on a fee basis, was requested to provide an opinion.  That examiner requested the original chest CT scans, but was only offered the reports.  That examiner appeared to find that there was no respiratory disorder for diagnosis.  In conclusion, the examiner noted that testing was suggestive of, but not diagnostic of restrictive lung disease such as pulmonary fibrosis.  He further noted that lung volumes have not been completed and he was denied imagines from the Veteran's most recent CT scan of his chest.  He then went on to state that 

"While spirometry is suggestive of a restrictive lung disease and [the Veteran] has a risk factor of pulmonary fibrosis and clinical examination could be consistent with, I am unable to comment on whether or not he carries this diagnosis at this time.  I was not initially supplied with the report of the CT scan, after request it was supplied and the radiologist interpretation makes no mention of any special lung parenchymal abnormalities, however, despite request, I was not afforded a copy of the images for personal review.  As such, I am unable to provide my opinion on whether this diagnosis is present."

As the August 2014 examiner noted that there is information helpful to providing an opinion already available, this information must be obtained.  In certain instances VA has a duty to request clarification of an examination report.  Savage v. Shinseki, 24 Vet. App. 259, 269-70 (2011).  This duty is limited to where the requested information is relevant, factual, and objective.  Savage, 24 Vet. App. at 270.  Here, the original CT scans of the chest are available and must be provided to the fee-basis examiner.  If not, new testing must be conducted and available to the examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the chest CT scan images and provide them to the examiner who conducted the August 2014 VA examination.  If this cannot be accomplished, afford the Veteran a VA examination with an examiner who may have access to the CT scan images or who may obtain additional CT scans.  

2.  The examiner must review the claims file and this remand; the ensuing report must indicate that such a review occurred. All necessary diagnostic testing must be accomplished, and a current respiratory diagnosis should be obtained.  The examiner must provide a complete explanation for all opinions expressed. 

First, the examiner must provide all current respiratory diagnoses.  The examiner must clarify whether the Veteran has emphysema, pulmonary nodule, dyspnea, or some other respiratory diagnoses and explain the differential findings.  

Second, the examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that each currently diagnosed respiratory disorder had its onset during service, began during the first post-service year, or is otherwise etiologically related to an event or injury during service, to include both (a) asbestos exposure in service, and (b) various respiratory ailments in service, as reflected in the STRs.

3.  After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this remand. If any report is deficient in any manner, implement corrective procedures at once. 

4.  Then, readjudicate the claims. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

